Citation Nr: 1144877	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  11-15 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina

THE ISSUE

Entitlement to service connection for psychiatric disability, to include posttraumatic stress disorder (PTSD) and major depressive disorder.


ATTORNEY FOR THE BOARD

T. Adams, Counsel



INTRODUCTION

The Veteran served on active duty from May 1952 to May 1956.

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2010 rating decision in which the RO denied service connection for PTSD.  In September 2010, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in May 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) that was received by the RO on May 31, 2011.

The claims file reflects that the Veteran was previously represented by the National Association for Black Veterans.  However, in a VA-Form 21 4138 dated May 25, 2010, the Veteran revoked his power of attorney with the National Association for Black Veterans and indicated that he would represent himself.  The Board recognizes this change.

In March 2010, a Deputy Vice Chairman of the Board granted the motion of the Veteran's representative to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107  (West 2002); 38 C.F.R. § 20.900(c) (2010).  

The Board notes that, in his March 2009 claim for service connection, the Veteran requested service connection for PTSD.  In the February 2010 rating decision, the RO denied service connection for PTSD.  Nevertheless, given the evidence of record (which, in addition to PTSD, reflects a diagnosis of major depressive disorder) the Board has recharacterized the matter on appeal as reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1   (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

For the reasons expressed below, the matter on appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action, on his part, is required.


REMAND

As noted above, the Board has expanded the claim for service connection to include not only PTSD, but diagnosed major depressive disorder, as well.  To avoid any prejudice to the Veteran, RO adjudication of the expanded claim, in the first instance is warranted.  See, e.g. Bernard v. Brown, 3 Vet. App. 384, 394 (1993).  

The Board also finds that further development of the PTSD aspect of the claim is needed.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f).

The Veteran has asserted that he has PTSD related to in-service stressors during service as a first loader and hot shell man.  In a November 2008 private medical report, the Veteran identified the most significant in-service stressor as serving on a battleship and disposing of shells that he feared would explode.  He indicated that he was threatened by court-martial for refusing orders to dispose of the shells.  The service personnel records indicate that in May 1956, he received a commanding officer's non-judicial punishment for failing to obey an order while serving aboard U.S.S. Wisconsin.

The evidence needed to establish the occurrence of a claimed in-service stressor is typically dependent upon whether the Veteran engaged in combat with the enemy.  See Gaines v. West, 11 Vet. App. 353, 359 (1998).  If VA determines that a veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required-provided that such testimony is found to be "satisfactory," i.e., credible and "consistent with circumstances, conditions or hardships of service."  See 38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.304(f)(1) (2011); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Under the legal authority in effect at the time the Veteran filed his claim, if the alleged stressor was not combat related, then the Veteran's lay testimony, alone, would not be sufficient to establish the occurrence of the alleged stressor; rather, corroborating evidence would be needed to support the claim for service connection.  See Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  See also Zarycki, 6 Vet. App. at 98; Doran v. Brown, 6 Vet. App. 283, 289-290 (1994).

After receiving the Veteran's written statements describing his alleged in-service stressor, in a February 2010 memorandum, the Joint Service Records Research Center (JSRRC) coordinator of the RO made a formal finding that there was a lack of information required to corroborate the Veteran's claimed stressor.  The memorandum indicates that the information required to corroborate the stressful events described by the Veteran was insufficient to send to the JSRRC, and insufficient to allow for meaningful research of Marine Corps or National Archives and Records Administration (NARA) records.

The Board notes, however, that, on July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing the evidentiary standard for establishing the occurrence of the required in-service stressor if it is related to "fear of hostile military or terrorist activity".  Thus, the revisions add to the circumstances under which VA will accept credible lay testimony, alone, as being sufficient to establish the occurrence of an in-service stressor without undertaking other development to verify the Veteran's account.  See 75 Fed. Reg. 39843 (July 13, 2010), and 75 Fed. Reg. 41092  (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010).  The revisions apply to, among others, claims such as the Veteran's, which were appealed before July 13, 2010, but not yet decided by the Board.

Private treatment records dated in November 2008 reflect a diagnosis of chronic PTSD.  A June 2010 report notes that the Veteran complained of having recurrent nightmares and flashbacks of throwing live shells overboard during his service.  The diagnoses were  diagnosed with major depressive disorder, recurrent, severe, without psychosis, and PTSD.

In a November 2010 request for VA psychiatric examination, the AMC indicated that the evidence of record confirms that the Veteran served in a location that would involve hostile military or terrorist activity.  The  examiner was asked to indicate whether the claimed stressor was related to the Veteran's fear of hostile military or terrorist activity, and if a diagnosis of PTSD was rendered, to provide an opinion as to whether the diagnosis was related to the Veteran's claimed stressor.

During a December 2010 psychiatric examination, the Veteran identified several traumatic events during his service.  He indicated that he was involved in "exploding bombs" in the Pacific.  He said that he felt the ship was not going to survive the bombings and sink.  He was once responsible for dropping an active shell overboard and was terrified to have live ammunition in his hands.  The Veteran was given a DSM-IV diagnosis of PTSD.  However, the examiner did not provide an opinion as to whether the Veteran's PTSD was related to his service, as requested by the AMC.

As suggested by the AMC, the Board finds that the Veteran reported stressors related to his fear of hostile military activity (and, his own duties), consistent with the revised version of 38 C.F.R. § 3.304(f), that appears to be consistent with the circumstances of his service.  However, the record still does not include a medical opinion that addresses whether the Veteran has PTSD as a result of such stressors.  As the medical record in this regard is inadequate to decide this aspect of the claim, further examination and opinion is warranted.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).   

Accordingly, the RO should arrange for the Veteran to undergo VA mental disorders examination, by a psychologist or psychiatrist, at a VA medical facility.  The Veteran is hereby advised that failure to report to the scheduled examination, without good cause, may result in denial of the claim for service connection (as the original claim will be adjudicated on the basis of evidence of record).  See 38 C.F.R. § 3.655 (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent medical facility.

The Board further finds that additional notification action in connection with the claim on appeal is warranted.  

Notice requirements under the Veterans Claims Assistance Act or 2000 (VCAA) essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (

In correspondence dated in November 2010, the RO provided the Veteran with notice regarding the information and evidence necessary to substantiate a claim for service connection for PTSD.  However, in light of the recharacterization of the claim on appeal, the Veteran should be furnished VCAA notice regarding the expanded claim.  Additionally, the Veteran should be advised of the revised regulatory provisions of 38 C.F.R. § 3.304(f)  (as discussed above).

Hence, the RO should, through VCAA-compliant notice, give the Veteran another opportunity to provide evidence or information in support of his claim for service connection for psychiatric disability, to include PTSD and major depressive disorder, notifying him that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The RO should explain what is need to substantiate the expanded claim (in particular, the matter of service connection for major depressive disorder, as well as to ensure that its letter to the Veteran advises him of the specific requirements of 38 C.F.R. § 3.304(f) (as revised), which is pertinent to the PTSD aspect of the claim on appeal. 

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103 , 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the expanded claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should furnish to the Veteran and his representative a VCAA-compliant letter requesting that the Veteran provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim for service connection for psychiatric disability, to include PTSD and major depressive disorder, which is not currently of record.

In its letter, the RO should explain how to establish entitlement to service connection for a psychiatric disability, to include PTSD and major depressive disorder, as well as the type of evidence that is the Veteran's ultimate responsibility to submit.  The RO should ensure that its letter to the Veteran advised him of the specific requirements of 38 C.F.R. § 3.304(f) (as revised) regarding claims for service connection for PTSD.  

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

2.  The RO should arrange for the Veteran to undergo VA mental disorders examination, by a psychologist or psychiatrist, at a VA medical facility.  The entire claims file, to include a complete copy of the REMAND, must be made available to the individual designated to examine the Veteran, and the report of examination should reflect consideration of the Veteran's documented history and assertions.  All indicated tests and studies (to include psychological testing, if warranted) should be accomplished (with all results made available to the requesting individual prior to the completion of his or her report), and all clinical findings should be reported in detail.

If a diagnosis of PTSD is deemed appropriate, the examiner should clearly explain how the diagnostic criteria are met, to include discussion of whether any reported stressor(s) related to the Veteran's fear of hostile military or terrorist activity is/are deemed sufficient to have resulted PTSD, as well as comment upon the link between any such stressor(s) and the 
Veteran's symptoms.

The examiner should also comment upon the medical relationship, if any between any other diagnosed psychiatric disability-particularly, major depressive disorder-and the in-service stressors referenced above, and/or any diagnosed PTSD. 

The examiner should set forth all examination findings, along with a complete rationale for the conclusions reached, in a printed (typewritten) report.

3.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

4.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should adjudicate the expanded claim on appeal in light of all pertinent evidence and legal authority (to include the current provisions of 38 C.F.R. § 3.304(f), as revised)).

6.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes citation and discussion of the current provisions of  38 C.F.R. § 3.304(f), as revised, along with clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication, and it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2011).  The RO is reminded that this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).

